Allowance
	Claims 1-12 have been considered for patentability and have been deemed patentable. 
The specific limitations of “a printed circuit board disposed under the conductive layer, the printed circuit board having a display driver IC disposed thereon to control the display module” in Claim 1, and similarly in Claim 11, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Kim et al. (US Publication 2012/0087065) discloses a portable communication device comprising: a display module 30 including a display layer 34 or 36 configured to face toward a front surface of the portable communication device and a conductive layer 98 formed under the display layer; a conductive supporting member 12M disposed under the conductive layer; an antenna module 80 disposed close to a side of the conductive supporting member 12M; a display driver IC 38 disposed on display layer 34 of the display module to control the display module; and a conductive adhesive layer 112 disposed between the conductive layer 98 and the conductive supporting member 12M.
Kim does not disclose a printed circuit board disposed under the conductive layer, the printed circuit board having a display driver IC disposed thereon to control the display module.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841